UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7153


DONTE JAMAR GWYNN,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00241-MSD-RJK)


Submitted: January 22, 2019                                  Decided: February 14, 2019


Before MOTZ and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Donte Gwynn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donte Gwynn appeals the district court’s order accepting the recommendation of

the magistrate judge in part and dismissing his 28 U.S.C. § 2254 (2012) petition as

successive. We have reviewed the record and find no reversible error. The court’s

dismissal, however, should have been without prejudice because Gwynn did not obtain

prefiling authorization to file his successive petition in the district court. Accordingly,

we affirm for the reasons stated by the district court, Gwynn v. Clarke, No.

2:18-cv-00241-MSD-RJK (E.D. Va. Sept. 10, 2018), but modify the order to reflect

dismissal without prejudice for lack of subject matter jurisdiction. We grant leave to

proceed in forma pauperis, deny Gwynn’s motion to appoint counsel and dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                              AFFIRMED AS MODIFIED




                                            2